Citation Nr: 0414354	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  00-06 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for hypertensive 
cardiovascular disease with hypertension, currently evaluated 
as 30 percent disabling. 

2.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and K.C.



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active service from December 1990 to May 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  

This decision will address the veteran's increased rating 
claim for hypertensive cardiovascular disease with 
hypertension.  The issue involving entitlement to a TDIU is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.

The February 2000 rating decision on appeal also denied the 
veteran's claims of entitlement to service connection for 
poor leg circulation, shoulder numbness, as well as swelling 
in his feet, ankles, legs, and hands.  At a May 2000 hearing, 
however, the veteran clarified that these problems were 
merely symptoms of his service-connected hypertensive 
cardiovascular disease with hypertension.  Hence, they are 
not separate claims to be considered for appellate review but 
symptoms to be considered in evaluating his hypertensive 
cardiovascular disease with hypertension.

The veteran also appealed the RO's denial of his claim of 
entitlement to service connection for anxiety disorder.  In 
an April 2003 rating decision, however, the RO granted 
service connection and assigned a 30 percent evaluation for 
anxiety disorder.  As this determination constitutes a full 
grant of the benefits sought as to that claim, it is no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997).

FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim addressed in this decision, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of this claim.  

2.  The veteran's hypertensive cardiovascular disease with 
hypertension is productive of a workload of greater than 5 
METs but not greater than 7 METs, and an ejection fraction of 
55 to 60 percent. 

3.  There is no evidence of record that the veteran has 
experienced an episode involving acute congestive heart 
failure.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
hypertensive cardiovascular disease with hypertension have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.104, Diagnostic Code 
7007 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service-connected hypertensive heart disease with 
hypertension.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis its 
decision.

I.  Veterans Claims Assistance Act

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of rating decisions 
dated in February 2000 and April 2002; a Statement of the 
Case issued in March 2000; Supplemental Statements of the 
Case issued in August 2000, October 2000, December 2000, 
January 2003, March 2003 and August 2003; as well as various 
letters by the RO.

In the rating decisions, the veteran was informed of the 
basis for the denial of his claim and of the type of evidence 
that he needed to submit to prevail.  In the Statement of the 
Case and Supplemental Statements of the Case, the RO notified 
the veteran of all regulations pertinent to his claim, 
informed him of the reasons for the denials, and provided him 
with additional opportunity to present evidence and argument.  
In addition, the RO advised the veteran in letters dated 
March 2001 and March 2002 of the evidence necessary to 
support his claim and of the respective duties of the VA and 
of the veteran in obtaining that evidence.  The veteran also 
was specifically advised of the provisions of the VCAA by the 
RO.  Therefore, the Board finds that the rating decisions, 
Statement of the Case, Supplemental Statements of the Case, 
and related letters provided to the veteran specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to the enactment of the 
VCAA.  The VA believes that the Pelegrini decision is 
incorrect as it applies to cases where the initial RO 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

While the notice provided to the veteran was not given prior 
to the first RO adjudication of the claim, the notice was 
provided by the RO, the content of which fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notices.  In response to the 
VA notices, moreover, the veteran and his representative have 
not indicated that there is any additional evidence that 
needs to be obtained in order to fairly decide his claim.  
Under these circumstances, the Board finds that the veteran 
will not be prejudiced by the Board proceeding with a 
decision, and that no useful purpose would be served by 
returning this case to the RO to reissue notice that has 
already been provided.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all private and VA medical records identified by the 
veteran and his representative.  The veteran was also 
examined by a VA physician in December 1998, December 1999, 
November 2000, and January 2001, the findings of which appear 
adequate to properly evaluate the veteran's hypertensive 
cardiovascular disease with hypertension.  Finally, the Board 
notes that the veteran initially requested that he be 
scheduled for a personal hearing but later withdrew his 
hearing request with no indication that he wished to 
reschedule.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 



II.  Discussion

In a March 1992 rating decision, the RO granted service 
connection and assigned a 10 percent evaluation for 
hypertension.  In January 1999, the RO granted an increased 
evaluation to 30 percent and recharacterized the disability 
as hypertensive cardiovascular disease with hypertension.  
The veteran now claims that this disorder has worsened and is 
seeking an evaluation in excess of 30 percent.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  

A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

Hypertensive heart disease is evaluated under Diagnostic Code 
(DC) 7007.  Under this code provision, a 30 percent 
evaluation is assigned when a workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or if there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, DC 7007.

A 60 percent rating requires more than one episode of acute 
congestive heart failure in the past year; or when there is a 
workload of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  Id.

A 100 percent rating requires chronic congestive heart 
failure; or when a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Id.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
Id., Note (2).

The Board also notes that DC 7101, which pertains to 
hypertension, is potentially applicable to the veteran's 
disability on appeal.  Under this code provision, a 20 
percent evaluation is warranted for diastolic pressure of 
predominantly 110 or more, or systolic pressure of 
predominantly 200 or more.  A 40 percent rating is warranted 
where there is diastolic pressure that is predominantly 120 
or more, and a 60 percent rating is assigned where the 
diastolic pressure is predominantly 130 or more.  See 38 
C.F.R. § 4.104, DC 7101 (2003).

B.  Factual Background

The veteran has undergone several VA examinations during the 
course of his appeal to assess the nature and severity of his 
hypertensive cardiovascular disease with hypertension.  The 
findings, as listed below, show that this disorder is 
properly evaluated as 30 percent disabling.

At a VA examination in December 1998, the veteran's blood 
pressure was 164/100, 160/100 while sitting, 150/84 while 
reclining, and 160/102 while standing.  The veteran also 
underwent chest X-rays, an EKG and an echocardiogram.  Based 
on these findings, the examiner diagnosed the veteran as 
having hypertension with hypertensive cardiovascular disease 
(5-7 METs) as well as atypical chest pain.  

When examined by VA in December 1999, his blood pressure was 
160/94, 160/90 while sitting, 150/80 while reclining, and 
154/90 while standing.  The examiner indicated that an 
echocardiogram revealed no evidence of hypertensive 
cardiovascular disease.  This test also revealed an ejection 
fraction of 65 percent.  An EKG revealed a nonspecific ST and 
T wave abnormality.  The examiner thus concluded with 
diagnoses of hypertension and atypical chest pain.  

The veteran underwent a stress test at a VA medical center in 
May 2000.  A report from that test revealed that the veteran 
was apparently unable to reach his target heart rate due to 
fatigue and tightness in his chest.  METs were listed as 5.

A November 2000 VA examination report listed blood pressure 
readings of 180/100, 180/100 while sitting, 170/96 while 
reclining, and 176/100 while standing.  Chest X-rays, an EKG, 
an echocardiogram, and a stress test were performed.  The 
examiner commented that a thallium scan suggested a small 
area of reversible ischemia but that this was not diagnostic 
of coronary artery disease.  A catheterization would be 
required to confirm this diagnosis, but the veteran declined 
this procedure.  The examiner thus concluded with a diagnosis 
of hypertension with possible arteriosclerotic cardiovascular 
disease (5-7 METs).  

In January 2001, the VA examiner reviewed some of the 
pertinent findings in the veteran's claims file, including 
the stress test performed in May 2000; a treatment records 
dated in September 2000; chest X-rays performed in November 
2000; as well as an EKG, a stress test and an echocardiogram 
performed in November 2000.  The examiner concluded that the 
appropriate diagnosis was hypertension with hypertensive 
cardiovascular disease as manifested by cardiomegaly and 
possible arteriosclerotic cardiovascular disease (greater 
than 5 but not greater than 7 METs).  The examiner also made 
the following comments:

A catheterization at this point would be mainly to 
prove evidence of coronary artery disease.  It 
would not give us a METS level.  It would tell us 
his ejection fraction but we have a normal ejection 
fraction of 55-60 percent per his echocardiogram.  
A catheterization may be scheduled depending upon 
his next cardiology clinic in April and, if so, I 
will be glad to review the report but at this point 
in time, I feel his METS are as listed above.  I 
think the METS of 5 as listed on the stress test 
dated 5/19/00 reflect poor conditioning and the 
stress test by itself cannot be used to diagnose 
his coronary artery disease nor establish his METS. 

In addition to the above VA examination reports, the Board 
also reviewed VA outpatient treatment records and private 
treatment records from North Mississippi Health Services.  
These records essentially show treatment for the veteran's 
hypertension, but make no reference to congestive heart 
failure and do not include testing to determine METs.  

C.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for the veteran's 
service-connected hypertensive cardiovascular disease with 
hypertension.  First, there is no evidence of record that the 
veteran has experienced an episode of acute congestive heart 
failure at any time since filing his claim for increased 
compensation benefits in December 1999.  After reviewing the 
claims file, moreover, the VA examiner determined that the 
veteran's hypertension with hypertensive cardiovascular 
disease was manifested by a workload greater than 5 METs but 
not greater than 7 METs, which is consistent with a 30 
percent evaluation under the rating criteria.  The examiner 
then determined that the May 2000 stress test that listed the 
METs as 5 reflected poor conditioning.  The examiner also 
indicated that an echocardiogram revealed that the veteran 
had a normal ejection fraction of 55 to 60 percent.  Thus, 
the preponderance of the evidence is against a finding that 
the veteran's hypertensive cardiovascular disease with 
hypertension meets the criteria for an evaluation in excess 
of 30 percent under DC 7007. 

The Board has also considered whether an increased evaluation 
is warranted for hypertension under DC 7101.  A review of the 
claims file, however, reveals that none of the blood pressure 
readings show a diastolic pressure of greater than 120.  
Thus, an evaluation in excess of 30 percent is not warranted 
under DC 7101.  Furthermore, no other diagnostic code applies 
to the veteran's disability due to hypertensive 
cardiovascular disease with hypertension.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent for hypertensive cardiovascular disease 
with hypertension.  The Board has considered the doctrine of 
reasonable doubt; however, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application, 38 U.S.C.A. § 5107(b), and the appeal is 
denied.  

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, there is no evidence that the veteran's 
hypertensive cardiovascular disease with hypertension has 
markedly interfered with his employment or required frequent 
periods of hospitalization.  The record shows that the 
veteran is receiving Social Security Administration (SSA) 
benefits due to a primary diagnosis of chronic ischemic heart 
disease with or without angina and a secondary diagnosis of 
affect or mood disorders.  In a January 2003 letter, the 
veteran's private physician also stated that the veteran was 
clinically disabled from any meaningful employment because of 
coronary artery disease, hypertension and depression.  
However, no evidence shows that the veteran's service-
connected hypertensive cardiovascular disease with 
hypertension has independently precluded the veteran from 
working.  The Board notes that any impairment in the 
veteran's ability to work is already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Thus, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for hypertensive 
cardiovascular disease with hypertension is denied. 


REMAND

The veteran claims that he is entitled to a TDIU because he 
is unable work due to his service connected hypertensive 
cardiovascular disease with hypertension, rated as 30 percent 
disabling, as well as his service-connected anxiety disorder, 
rated as 30 percent disabling.  Unfortunately, the Board 
finds that additional development is required before it can 
adjudicate this claim. 

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2003).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2003).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id. 

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, an extra-schedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R.           § 4.16(b) (2003).

In this case, it is unclear whether the veteran's service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation.  In this regard, the 
Board notes that the veteran is receiving SSA benefits due to 
a primary diagnosis of chronic ischemic heart disease with or 
without angina and a secondary diagnosis of affect or mood 
disorders.  The veteran's private physician also stated in a 
January 2003 letter that the veteran was clinically disabled 
from any meaningful employment because of coronary artery 
disease, hypertension and depression.  

The Board emphasizes, however, that some of the medical 
evidence of record conflicts in this regard.  For instance, 
in June 1999, a private physician stated that the veteran 
could work doing office or computer work.  Further, the 
author of the January 2003 letter indicated in an April 2000 
letter that the veteran could not work at any occupation that 
requires continuous weight bearing or any labor intensive 
occupation; he did not indicate that the veteran's 
hypertension rendered the veteran unemployable.  Although his 
more recent letter indicates that the veteran's coronary 
artery disease, hypertension and depression render him 
unemployable, no explanation was provided in that statement.  
The issue involving the veteran's employability is also 
complicated by the fact that he appears to have other 
nonservice-connected disorders that may affect his 
employability.  

Overall based on a complete review of the record, the Board 
finds that the veteran should be examined by VA to determine 
whether his service-connected disabilities alone preclude him 
from securing or maintaining gainful employment.  The Board 
notes that it may not deny a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disabilities do not prevent him 
or her from performing work that would produce sufficient 
income to be other than marginal.  Friscia v. Brown, 7 Vet. 
App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 
(1994).  In Friscia, the Court specifically stated that VA 
has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
veteran's service-connected disability has on his ability to 
work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. 
at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for an appropriate VA examination(s) to 
determine the effect of his service-
connected disabilities on his 
employability.  The claims file must be 
made available to and be thoroughly 
reviewed by the examiner(s) in connection 
with the examination.  Based on 
examination findings and other evidence 
contained in the claims file, the 
examiner(s) must offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service-
connected hypertensive cardiovascular 
disease with hypertension and his 
service-connected anxiety, without regard 
to his age or any nonservice-connected 
disorders.  The examination report(s) 
must include a complete rationale for all 
opinions and conclusions expressed.

2.  Thereafter, the RO must review the 
examination report(s) to ensure that it 
is in complete compliance with the 
directives of this Remand.  If not, the 
RO should implement corrective 
procedures.  The RO should also review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

3.  The RO should then readjudicate the 
veteran's claim of entitlement to a total 
rating based on individual 
unemployability by reason of service-
connected disabilities.  If the 
determination continues to be denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and given an opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



